Title: Enclosure: William Short to Gouverneur Morris, 17 August 1792
From: Short, William
To: Morris, Gouverneur


The Hague, August 17, 1792. “The post of last tuesday brought here your two letters of Aug. 6. & 9. which shews that the first had been unfortunately too late for the post of that day. I was at Amsterdam when these letters arrived here & had directed such as arrived that day not to be sent to me, as I returned here the day after (wednesday). By a mistake however they were sent & crossed me on the road & were not returned to me here till the day after (last night). It was not therefore until this evening that my letter in consequence thereof could go to Amsterdam & accordingly before giving the orders, I determined to await the arrival of this day’s French post, not knowing but that the present change of Government in France, by the suspension of the King, might affect some change in your dispositions on this subject. Your letter of the 13th. is this moment recd. & seeing that you say nothing, relative thereto, I shall give the orders this evening conformably, to your letters of Aug. 6th. & 9th.—taking it for granted you have taken such precautions in having this sum carried properly to the credit of the U.S. that there can be no dispute or difficulty here-after, with the government which may come. I am sorry you did not say in what manner you had settled with the commissaries, & what credit the U.S. are to have in livres for these florins paid. I will thank you to inform me of it by the return of post. I trust it will be an advantageous arrangement as it has been made by you & as the time & circumstances are so favorable. The subject ever gave me more uneasiness, as I fear I shall be blamed in America for having suffered so long delay, & yet I think the motives which influenced me cannot but be approved by every body & particularly the President. I should infer from your letter that the compensation for depreciation was not finally settled—& if so it must be by a future government which is what I wished above all things to be avoided, & which cannot but be injurious. I cannot express to you all the pain this circumstance gives me & the more so as it might have been avoided—there never can again be such an opportunity of settling it advantageously for the U.S. I this morning recd. another letter from the Sec. of the Treasury urging its being settled finally & without delay. I can add nothing to the urgency of my letters to you on that subject. I do not see how I could with delicacy have acted otherwise than I did in postponing this business for your zeal & abilities to take it up & as you have not done it, the proper conclusion is that it could not be done. Do let me know how it stands & what you have done with the commissaries. Arrange the matter finally before their final death if possible & yet I shd. fear what they do posterior to the King’s suspension will be regarded as illegal or at least unconstitutional. When I was at Amsterdam the bankers pressed much that they should be relieved from having such large sums on hand. I told them that I expected soon that you would take arrangements which wd. effect it—they observed that it wd. be proper in these arrangements to take care that they should not have so large a sum to pay all at once in bank money as that might raise the agio several p. cent to the disadvantage of the U. S. & that therefore the faculty of paying part at least in current money shd. be preserved. I told them that I was convinced you knew everything relative to such matters & that you would do everything that was requisite for the advantage of the U. S. I intended however in writing to mention to you their observations lest by chance it might possibly escape your attention. I observe however that you desire bank money to be paid. I shall therefore transmit the same order to the bankers desiring them not to make too great a sacrifice however in agio, & to insist if necessary on paying a part in current money, as I suppose this will not create difficulty with Mess Hogguer & Co. What surprizes me very much is that although your arrangement with the commissaries must have been made prior to the 6th of the month, that house had no intimation of it from them. Hogguer was with me at Amsterdam on the subject—he knew our bankers had money & pressed much to know how or when it was to be paid. I told him the matter was with the commissaries & that the delay had come from them. Had he even recd. his orders by last tuesday’s post, I shd. have heard of it ere this, I imagine, as he wd. certainly have applied to our bankers. I had intended if I had not recd. from you an acct. of your taking this arrangement to have directed the Spanish debt to be paid off.…”
